     Case 2:19-cv-01439-KJM-KJN Document 66 Filed 12/28/20 Page 1 of 10


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JOSEPH LAKE,                                    No. 2:19-cv-01439-KJM-KJN
12                  Plaintiffs,
      v.
13                                                    ORDER
14
      CITY OF VALLEJO, VALLEJO POLICE
15    DEP’T, GREG NYHOFF, STEVE
      DARDEN, ANTHONY ROMERO-
16    CANO, TRAVIS ASPERGREN,
      THEODORE “TED” J. POSTOLAKI,
17    GREGG ROUSE, TIMOTHY NICHOLS,
      LEE HORTON, SANJAY RANU-AKHA,
18    ANDREW BIDOU, and DOES 1-15,
19                      Defendants.
20

21                 This order resolves three motions: First, defendant City of Vallejo moves to strike

22   the first amended complaint as untimely, Mot. to Strike, ECF No. 23, which plaintiff opposes,

23   Opp’n to Mot. to Strike, ECF No. 28. Second, plaintiff Joseph Lake moves to file a superseding
24
     amended complaint, Mot. to Amend, ECF No. 25, which defendants oppose, Opp’n to Mot. to
25
     Amend, ECF No. 29. Third, defendants move for sanctions based on the contents of the first
26
     amended complaint. Mot. for Sanctions, ECF No. 32.
27

28
                                                     1
     Case 2:19-cv-01439-KJM-KJN Document 66 Filed 12/28/20 Page 2 of 10


 1           I.     BACKGROUND
 2                A. Factual Allegations1
 3                      On July 27, 2018, three City of Vallejo police officers responded to a call
 4   reporting a shooting victim. Police Reports, ECF No. 21-8 at 8–9.2 Mr. Lake, a witness to the
 5   incident, was walking away from the scene when the officers arrived. Id. The officers,
 6   suspecting Mr. Lake may have been involved, asked Mr. Lake to produce identification three
 7   times; each time he refused. First Am. Compl. (“FAC”), ECF No. 21 ¶ 24; Police Reports at 8–9.
 8   They then, according to police reports, moved to place Mr. Lake in handcuffs. Police Reports at
 9   8–9. When Mr. Lake again did not comply with instructions, the three officers at the scene
10   elected to physically take him down to the ground. Id. The situation quickly got violent; after
11   taking Mr. Lake to the ground, the officers physically restrained him, and Mr. Lake contends they
12   broke his right arm. Id.; Am. Compl. ¶¶ 25–35. At each step, when describing their decision to
13   request identification from Mr. Lake, their decision to handcuff him, and their decision to restrain
14   him forcefully, the police emphasized that Mr. Lake “is 6’5” tall and weighs 330 pounds.” Police
15   Reports at 8–9. Mr. Lake was arrested by the officers for misdemeanor obstruction of justice, but
16   charges were never brought due to insufficient evidence. Notice of Intent Not to Prosecute,
17   ECF No. 21-9 at 2.
18                B. Procedural Background
19                      On July 26, 2019, plaintiff filed his complaint, alleging unlawful stop, detention,
20   search and seizure and prosecution, and bringing an excessive force claim against defendants
21   under 42 U.S.C. § 1983. Compl., ECF No. 1, ¶¶ 29–46. On August 26, 2019, defendants filed
22   their answer and demanded a jury trial. Answer, ECF No. 8. On December 13, 2019, the court
23   convened an initial scheduling conference at which plaintiff’s counsel did not appear. ECF
24   No. 12. At the scheduling conference, the court issued a pretrial scheduling order requiring that
25   /////
26
     1
27     To the extent the court references a complaint in this section, it references the First Amendment
     Complaint as the operative pleading.
28   2
       The complaint erroneously identifies July 18, 2018 as the date of the incident.
                                                       2
     Case 2:19-cv-01439-KJM-KJN Document 66 Filed 12/28/20 Page 3 of 10


 1   any amendments to the complaint be completed by February 28, 2020. The parties later
 2   stipulated to postpone the amendment deadline to March 20, 2020. ECF No. 20.
 3                   Plaintiff filed his first amended complaint after the new deadline, on March 24,
 4   2020. See FAC. Defendants responded with this motion to strike on April 7, 2020, alleging the
 5   late filing was unduly prejudicial, see Mot. to Strike. On April 13, 2020, plaintiff filed the
 6   pending motion to amend his complaint. See Mot. to Amend. Plaintiff filed his opposition to the
 7   motion to strike on May 26, 2020, and defendants, all represented by the same counsel, filed their
 8   opposition to plaintiff’s motion to amend on June 11, 2020. The parties filed their respective
 9   replies on June 18, 2020, and defendants filed their motion for sanctions on June 19. Defendant
10   Reply, ECF No. 30; Plaintiff Reply, ECF No. 31; Mot. for Sanctions, ECF No. 32. The court
11   analyzes the motions in the order filed.
12       II.     MOTION TO STRIKE
13             A. Legal Standard
14                   Federal Rule of Civil Procedure 12(f) provides “[t]he court may strike from a
15   pleading . . . any redundant, immaterial, impertinent, or scandalous matter.” “‘Immaterial matter
16   is that which has no essential or important relationship to the claim for relief or the defenses being
17   pleaded[, and] [i]mpertinent matter consists of statements that do not pertain, and are not
18   necessary, to the issues in question.’” Fantasy, Inc. v. Fogerty, 984 F.2d 1524, 1527 (9th Cir.
19   1993) (quoting 5 Charles A. Wright & Arthur R. Miller, Federal Practice and Procedure § 1382,
20   at 706–07, 711 (1990)), rev’d on other grounds by 510 U.S. 517 (2004).
21                   A 12(f) motion to strike serves “to avoid the expenditure of time and money that
22   must arise from litigating spurious issues by dispensing with those issues prior to trial . . . .”
23   Sidney-Vinstein v. A.H. Robins Co., 697 F.2d 880, 885 (9th Cir. 1983). The granting of a motion
24   to strike “may be proper if it will make trial less complicated or eliminate serious risks of
25   prejudice to the moving party, delay, or confusion of the issues.” Taheny v. Wells Fargo Bank,
26   N.A., No. 10-2123, 2011 WL 1466944, at *2 (E.D. Cal. Apr. 18, 2011) (citing Fantasy, 984 F.2d
27   at 1527-28). However, “[m]otions to strike are disfavored and infrequently granted.” Neveau v.
28   City of Fresno, 392 F. Supp. 2d 1159, 1170 (E.D. Cal. 2005) (citations omitted). Indeed, a
                                                         3
     Case 2:19-cv-01439-KJM-KJN Document 66 Filed 12/28/20 Page 4 of 10


 1   motion to strike “‘should not be granted unless it is clear that the matter to be stricken could have
 2   no possible bearing on the subject matter of the litigation.’” Id. (quoting Colaprico v. Sun
 3   Microsystems, Inc., 758 F. Supp. 1335, 1339 (N.D. Cal. 1991)); see also Wynes v. Kaiser
 4   Permanente Hospitals, No. 10–00702, 2011 WL 1302916, at *12 (E.D. Cal. Mar. 31, 2011)
 5   (noting “courts often require a showing of prejudice by the moving party”).
 6                    A party seeking to justify a late filing must show the neglect demonstrated by the
 7   lateness was “excusable.” Fed. R. Civ. P. 6(b)(1)(B). “Excusable neglect” is an “equitable
 8   doctrine” determined by application of a four-part test laid out in Pioneer Inv. Servs. v. Brunswick
 9   Assoc. Ltd. Partnership, 507 U.S. 380, 395 (1993). The four factors are “the danger of prejudice
10   to the [non-filing party], the length of the delay and its potential impact on judicial proceedings,
11   the reason for the delay, including whether it was within reasonable control of the movant, and
12   whether the movant acted in good faith.” Iopa v. Saltchuk-Young Brothers, Ltd., 916 F.3d 1298,
13   1301 (9th Cir. 2019) (quoting Pioneer, 507 U.S. at 395). “[U]nder Pioneer, the correct approach
14   is to avoid any per se rule,” and the Ninth Circuit has left “the weighing of Pioneer’s equitable
15   factors to the discretion of the district court in every case.” Pincay v. Andrews, 389 F.3d 853, 860
16   (9th Cir. 2004).
17           B. Discussion
18                    Defendants’ motion to strike claims the increased costs stemming from “having to
19   file this motion” and defects they identify in the first amended complaint itself are prejudicial,
20   while recognizing the four day delay in filing is not prejudicial. Mot. at 5. They contend the
21   prejudice, weighed against the excuses of plaintiff, require that the court strike the first amended
22   complaint. Id.
23                    Plaintiff’s counsel’s justification for her late filing rests on two main points. First,
24   she claims hardships posed by the current COVID-19 pandemic created a situation that made
25   timely filing extremely difficult. Opp’n at 5-7. Specifically, she represents she is a single mother
26   of a recently ill 21-month-old, which required she spend time gathering supplies as stay-at-home
27   orders went into effect. This essential task led to scheduling conflicts, compounded by the need
28   /////
                                                           4
     Case 2:19-cv-01439-KJM-KJN Document 66 Filed 12/28/20 Page 5 of 10


 1   to coordinate with experts and her paralegals who also were impacted by the pandemic. Opp’n at
 2   6; see also Declaration of Wendy Chau (Chau Decl.) ¶¶ 5–10, ECF No. 28-1.
 3                  Second, plaintiff’s counsel asserts when she attempted to reach out to defense
 4   counsel on March 20, 2020 by phone and email, she received no response. Chau Decl. ¶¶ 11–15.
 5   She attributes the silence at least partly to confusion about who was representing defendants.
 6   Opp’n at 6. Ms. Chau says she first reached out by phone and email to Mr. Timothy Smyth, the
 7   prior attorney of record for all defendants on the matter, but received no response. Id.; see also
 8   Opp’n Ex. 2, ECF No. 28-2 (email response plaintiff’s counsel received when requesting an
 9   extension from Mr. Smyth and Vallejo City Attorney). She also says that Mr. John Whitefleet,
10   who replaced Mr. Smyth as attorney of record on March 25th, ECF No. 22, had previously
11   introduced himself as an attorney on the case, but prior to his formal substitution. Opp’n at 6.
12   Ms. Chau claims under the circumstances she was confused about who was the proper attorney
13   from whom to seek an extension of time.
14                  Defendants do not dispute any of plaintiff’s representations. See Reply to Opp’n
15   to Mot. to Strike, ECF No. 30.
16                  Turning to the Pioneer factors, the court finds plaintiff’s late filing did not create a
17   significant delay or danger of prejudice for defendants. Defendants had already agreed to the
18   extension for amendment to the 20th, and so knew an amended complaint was coming. They
19   concede “four days is not prejudicial in terms of timing,” Mot., at 5; see also Reply at 2, and the
20   amended pleading was still filed a day before a new defense attorney substituted into the case, see
21   Substitution of Attorney, ECF No. 22, rendering any disruption minimal if not nonexistent.
22   While defendants argue the costs imposed by their filing the motion to strike and otherwise in
23   responding to the amended complaint do rise to the level of undue prejudice, Mot. at 5, the court
24   is unpersuaded. In part, defendants effectively ask the court to disregarding Rule 15’s
25   presumption in favor of granting leave to amend. The court finds no prejudice was created by the
26   late filing.
27                  Moreover, nothing in the record suggests plaintiff’s counsel was engaging in any
28   form of disfavored gamesmanship. Rather, COVID-19 disrupted her life and business as it has so
                                                        5
     Case 2:19-cv-01439-KJM-KJN Document 66 Filed 12/28/20 Page 6 of 10


 1   many others, in ways it appears she did her best to manage. While reaching out to opposing
 2   counsel only on the date the amended complaint was due does not conform to best practice, doing
 3   so does not provide evidence of bad faith. See Opp’n at 6; see also Chau Decl. ¶¶ 11, 12. This is
 4   especially so given that counsel filed the amended complaint only four days later. See FAC; see
 5   also Opp’n at 6; Chau Decl. ¶ 21.
 6                   Given the lack of prejudice, bad faith or significant delay, and the unprecedented
 7   nature of the circumstances at the time, the court finds the late filing here was the result of
 8   excusable neglect and DENIES the motion to strike.
 9      III.      MOTION TO AMEND
10             A. Legal Standard
11                   A party seeking leave to amend pleadings after a deadline specified in the
12   scheduling order must first satisfy Federal Rule of Civil Procedure 16(b)’s “good cause” standard.
13   Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 608–09 (9th Cir. 1992). Under Rule 16(b),
14   “[a] schedule may be modified only for good cause and with the judge’s consent.” Fed. R. Civ. P.
15   16(b)(4). The burden of showing good cause is on the moving party. See Johnson, 975 F.2d at
16   608; see also Bella + Canvas LLC v. Artcanvas Inc., No. CV 19-4301, 2020 WL 1972580, at *1
17   (C.D. Cal. March 11, 2020). Distinct from Rule 15(a)’s liberal amendment policy, Rule 16(b)’s
18   good cause standard focuses primarily on the diligence of the moving party, and its reasons for
19   seeking modification. Johnson, 975 F.2d at 609.
20                   Generally, a three-part test is applied to make Rule 16(b)(4) good cause
21   determinations. See, e.g., Pac. Coast Fed’n of Fishermen’s Associations v. Murrillo, No. 211-cv-
22   02980, 2017 WL 1166145, at *2-3 (E.D. Cal. 2017); see also Jackson v. Laureate Inc., 186
23   F.R.D. 605, 608 (E.D. Cal. 1999). A movant may demonstrate good cause by showing (1) it
24   diligently assisted the court in creating a workable Rule 16 order, see In re San Juan Dupont,
25   111 F.3d 220, 228 (9th Cir. 1999) (“. . .all litigants must share in their mutual obligation to
26   collaborate with the district court ab initio in fashioning adequate case management and trial
27   procedures, or bear the reasonably foreseeable consequences of their failure to do so”); (2) non-
28   compliance with a scheduling deadline was due to developments that were not reasonably
                                                         6
     Case 2:19-cv-01439-KJM-KJN Document 66 Filed 12/28/20 Page 7 of 10


 1   foreseeable at the time of the scheduling conference, see Johnson, 975 F.2d at 609 (“as a practical
 2   matter, extraordinary circumstances is a close correlate of good cause”); (3) it promptly and
 3   diligently sought amendment of the scheduling order once it became apparent it would not be able
 4   to comply with the deadline, see Eckert Cold Storage, Inc. v. Behl, 943 F. Supp. 1230, 1233
 5   (E.D. Cal. 1996) (“The focus of the Rule 16 good cause inquiry is on the moving party’s
 6   diligence, or lack thereof, in seeking amendment.” (internal quotation omitted)). The Ninth
 7   Circuit has been clear that the third, last prong is the most significant: “‘Rule 16(b)’s good-cause
 8   standard primarily considers the diligence of the party seeking the amendment.’” Federal Trade
 9   Comm’n v. Marshall, 781 Fed. Appx. 599, 603 (9th Cir. 2019) (quoting Johnson, 975 F.2d at
10   609).
11                  If good cause exists, the movant next must satisfy Rule 15(a). Cf. id. at 608 (citing
12   approvingly Forstmann v. Culp, 114 F.R.D. 83, 85 (M.D.N.C. 1987), for explication of this order
13   of operations). Federal Rule of Civil Procedure 15(a)(2) provides, “[t]he court should freely give
14   leave [to amend the pleadings] when justice so requires” and the Ninth Circuit has “stressed Rule
15   15’s policy of favoring amendments.” Ascon Props, Inc. v. Mobil Oil Co., 866 F.2d 1149, 1160
16   (9th Cir. 1989). “In exercising its discretion ‘a court must be guided by the underlying purpose of
17   Rule 15—to facilitate decision on the merits rather than on the pleadings or technicalities.’”
18   DCD Programs, Ltd. v. Leighton et al., 833 F.2d 183, 186 (9th Cir. 1987) (quoting United States
19   v. Webb, 655 F.2d 977, 979 (9th Cir. 1981)). Courts consider five factors in determining whether
20   justice requires allowing amendment under Rule 15(a): “bad faith, undue delay, prejudice to the
21   opposing party, futility of amendment, and whether the [party] has previously amended his
22   pleadings.” Johnson v. Buckley, 356 F.3d 1067, 1077 (9th Cir. 2004) (citation omitted); see also
23   Bonin v. Calderon, 59 F.3d 815, 845 (9th Cir. 1995) (citing Western Shoshone Nat’l Council v.
24   Molini, 951 F.2d 200, 204 (9th Cir. 1991)).
25           B. Discussion
26                  Plaintiff’s arguments rest solely on Rule 15(a)(2)’s standard providing that leave to
27   amend should be granted when “justice requires,” which strongly favors allowing amendments.
28   See Ascon Props., Inc., 866 F.2d at 1160. Plaintiff is incorrect in arguing Rule 16(b) is not
                                                        7
     Case 2:19-cv-01439-KJM-KJN Document 66 Filed 12/28/20 Page 8 of 10


 1   applicable here. See Mot. at 7; see also Mot. to Amend Reply (“Reply”) at 1-2, ECF No. 31. The
 2   motion to amend comes well after the deadline set during the scheduling conference, and
 3   therefore requires application of the two-step analysis described in Johnson, 975 F.2d at 608–09.
 4   Plaintiff must satisfy both 16(b)(4) and 15(a)(2) to justify the filing of a second amended
 5   complaint at this juncture.
 6                    Given Rule 16’s allowance for courts to effectively control their docket, the court
 7   finds good cause in this case despite the deficiencies in plaintiff’s motion. See Eckert Cold
 8   Storage, Inc., 943 F. Supp. at 1233. First, the COVID-19 pandemic was undeniably “not
 9   reasonably foreseeable” when the scheduling conference took place on December 13, 2019.
10   ECF No. 12, see Coronavirus Timeline, N.Y. Times (on December 31, “Chinese authorities
11   treated dozens of cases of pneumonia of unknown cause”; January 11 reportedly first date deaths
12   recorded).3 Second, plaintiff appears to have taken steps reasonably “promptly and diligently” to
13   seek an amendment to the scheduling order as reviewed above. Plaintiff’s request to file a second
14   amended complaint arises from the same factual circumstances leading to defendants’ request to
15   strike the first amended complaint. The request to amend is meant to correct deficiencies
16   plaintiff’s counsel attributes to the haste with which she drafted the first amended complaint in
17   the chaotic early days of the COVID-19 pandemic. See Chau Decl. ¶¶ 5–10. Plaintiff asserts,
18   and defendants don’t dispute, that since Mr. Whitefleet’s substitution, counsel has attempted to
19   reach a stipulation allowing her to cure the pleading errors defendants identify. See Mot. to
20   Amend. at 10.
21                    Defendants do not argue prejudice, and this court does not independently observe
22   any prejudicial effect from granting leave to amend. The court GRANTS plaintiff’s motion for
23   leave to file a second amended complaint.
24   /////
25   /////
26   /////
27
     3
         https://www.nytimes.com/article/coronavirus-timeline.html (last accessed Oct. 14, 2020).
28
                                                         8
     Case 2:19-cv-01439-KJM-KJN Document 66 Filed 12/28/20 Page 9 of 10


 1      IV.      SANCTIONS
 2            A. Legal Standard
 3                  Rule 11 sanctions are an extraordinary remedy and are “reserve[d] . . . for the rare
 4   and exceptional case where the action is clearly frivolous, legally unreasonable or without legal
 5   foundation, or brought for an improper purpose.” Operating Engineers Pension Trust v. A-C Co.,
 6   859 F.2d 1336, 1344 (9th Cir. 1988). “[T]he central purpose of Rule 11 is to deter baseless
 7   filings in district court and thus . . . streamline the administration and procedure of the federal
 8   courts.” Cooter & Gell v. Hartmarx Corp., 496 U.S. 384, 393 (1990) (citing Advisory
 9   Committee Note on Rule 11, 28 U.S.C. App., p. 576). Rule 11 imposes a duty on attorneys to
10   “conduct a reasonable factual investigation” and perform “adequate legal research” to determine
11   whether the “theoretical underpinnings of the complaint are warranted by existing law or a good
12   faith argument for an extension, modification or reversal of existing law.” Christian v. Mattel,
13   Inc., 286 F.3d 1118, 1127 (9th Cir. 2002) (internal citations omitted); see also Business Guides,
14   Inc. v. Chromatic Communications Enterprises, Inc., 498 U.S. 533, 551 (1991). Sanctions
15   stemming from the complaint must satisfy this two-prong test: (1) is the complaint “legally or
16   factually ‘baseless’ from an objective perspective,” and (2) has the attorney conducted “‘a
17   reasonable and competent inquiry’ before signing and filing it.” Christian, 286 F.3d at 1127
18   (quoting Buster v. Greisen, 104 F.3d 1186, 1190 (9th Cir. 1997). If the complaint is both
19   baseless, and the attorney has not conducted reasonable inquiry, then Rule 11 sanctions are
20   appropriate.
21            B. Discussion
22                  The court declines to impose sanctions on plaintiff, while cautioning against
23   repeating pleading by way of the kind of speculation evident in the operative complaint.
24   Defendants point to language in the complaint they say is “hyperbole” and inflammatory, and
25   meant to “prolong and multiply the proceedings, and materially increase the burden on
26   [d]efendants or the court, or [] presented for an improper purpose” and so is sanctionable. Mem.
27   of Points & Authorities in Support of Rule 11 Sanctions, ECF 32-1 at 2. They go on to identify
28   13 of the 117 paragraphs in the complaint specifically as containing unsupported and
                                                         9
     Case 2:19-cv-01439-KJM-KJN Document 66 Filed 12/28/20 Page 10 of 10


 1   inflammatory language. Id. at 2-3. These paragraphs contain claims alleging, for example,
 2   organization-wide post-traumatic stress disorder (PTSD) among the ranks of the Vallejo Police
 3   Department, and that officers act on “a gang like mentality and/or hating and/or having a fear of
 4   black men.” FAC ¶¶ 57, 58. This language, unsupported by meaningful factual allegations, is
 5   speculative and not consistent with what is required to state a claim in federal court. The court
 6   declines at this point however to find the complaint as a whole is “legally or factually baseless,”
 7   Christian, 286 F.3d at 1127, given plaintiff’s request to further amend the complaint and the
 8   opportunity amendment provides to ensure the complaint is fully compliant with Rule 11.
 9   Defendant’s motion for sanctions is DENIED.
10      V.      CONCLUSION
11                  The motion to strike is DENIED, the motion to amend is GRANTED, and the
12   motion for sanctions is DENIED. This order resolves ECF Nos. 23, 25, 32.
13           IT IS SO ORDERED.
14   DATED: December 24, 2020.
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       10
